Citation Nr: 0534089	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to service connection for coronary artery 
disease, including claimed as secondary to service-connected 
type II diabetes mellitus.

3.  Entitlement to service connection for residuals of 
hepatitis A.

4.  Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1957 to May 1962 and from December 1962 
to December 1979.

In June 2001, the veteran filed a claim for service 
connection.  In a November 2002 rating decision, the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) granted service connection for type 
II diabetes mellitus; a 20 percent disability rating was 
assigned.  The November 2002 decision also denied entitlement 
to service connection for heart disease, a prostate disorder 
and hepatitis A.  The veteran initiated an appeal of these 
issues, which was perfected with the timely submission of his 
substantive appeal (VA Form 9) in June 2003.


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus is manifested by 
oral hypoglycemic agent and diet restriction; regulation of 
activities is not shown.  Post-operative cataracts and 
diabetic macular edema of the left eye are also present as 
complications of the veteran's diabetes mellitus, but not to 
a separately compensable degree.

2.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed coronary artery disease is 
not etiologically related to his military service.

3.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed coronary artery disease is 
not etiologically related to his service-connected type II 
diabetes mellitus.

4.  The competent medical evidence of record indicates that 
the veteran does not currently have residuals of hepatitis A.

5.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed prostate condition is not 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for type 
II diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.84a, 4.119, Diagnostic Codes 6061-6079 
and 7913 (2005).

2.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

3.  Service connection for residuals of hepatitis A is not 
warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  A prostate condition was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The contends that his service-connected type II diabetes 
mellitus should be rated higher than its currently assigned 
20 percent disability rating.  The veteran also seeks 
entitlement to service connection for coronary artery 
disease, hepatitis A and a prostate condition.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the June 
2003 statement of the case (SOC) of the relevant law and 
regulations pertaining to his claims.  Specifically, the June 
2003 SOC detailed the evidentiary requirements for service 
connection pursuant to 38 C.F.R. § 3.303 (2005), secondary 
service connection pursuant to 38 C.F.R. § 3.310 (2005) and 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2005) which is 
pertinent to the veteran's increased rating claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated October 
5, 2001, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain relevant medical records, employment records and 
records from other Federal agencies, including military 
service records and VA treatment records.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records.  The 
veteran was asked to "complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you.  You get these records yourself and send 
them to us."  The veteran was, however, informed that "you 
must give us enough information about these records so that 
we can request them from the person or agency who has them.  
It's still your responsibility to support your claim[s] with 
appropriate evidence."  The veteran was told that records 
from Drs. D.B., O.T., R.H.F., F.C.R., E., C.M., M.B., A.; 
records from McConnel Ophthamology; audiology examination 
reports and Via Christi medical records had already been 
obtained.

Finally, the Board notes that the October 2001 VCAA letter 
specifically requested the veteran to: "tell us about any 
additional information or evidence that you want us to try to 
get for you."  The Board believes that this complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).
The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and reports of private and 
VA medical treatment, which will be discussed below.  
Additionally, the veteran was provided VA examinations in 
January 2002 and October 2002.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  A separate VA nexus 
opinion was provided in May 2003.

The Board has given thought to whether an examination and 
medical nexus opinion is necessary with regards to the 
veteran's prostate and hepatitis A claims.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, as 
explained below the outcome of these claims hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease, 
referral of these issues for opinions as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service, in particular a prostate 
condition claimed to have been sustained therein, would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis with respect to the veteran's service 
connection claim.  In the case of the prostate claim the 
former element is lacking.  Referral of this case for a nexus 
opinion under the circumstances here presented would 
therefore be a useless act.  With respect to the veteran's 
hepatitis A claim, as discussed below, there is no evidence 
of a current diagnosis.  To obtain a medical opinion when a 
competent medical professional has found no evidence of 
current residuals of hepatitis A would be a useless act.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran declined the option of a 
personal hearing on his June 2003 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  Diabetes mellitus that is 
manageable by restricted diet only is assigned a 10 percent 
disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1). Accordingly, the Board will initially review 
the evidence to determine whether any additional separate 
disability ratings may be assigned.  This requires analysis 
of the severity of any identified complications of diabetes 
in order to ascertain whether such complications are 
compensable.  [No complications of diabetes have been 
separately rated by the RO.]

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2005), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

A March 2000 clinic note specifically found that the veteran 
did not manifest any diabetic retinopathy, but that diabetic 
macular edema was present in the left eye.  The Board 
additionally notes that the October 2002 VA eye examiner 
indicated that the veteran had myopia and astigmatism, but 
that such conditions were not related to his service-
connected type II diabetes mellitus.  The examiner did 
indicate that the veteran's nuclear sclerotic cataracts were 
aggravated by his service-connected diabetes.

Both the veteran's cataracts in both eyes and diabetic 
macular edema in the left eye would be noncompensably 
disabling under the rating criteria.  The diagnostic codes 
pertaining to cataracts instruct to rate preoperative 
cataracts on impairment of vision and postoperative cataracts 
on impairment of vision and aphakia (loss of the lens).  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6027, 6028 (2005).  The 
veteran's claims folder indicates that Dr. M.S.B. removed 
cataracts from both of the veteran's eyes in September 1999 
and October 1999.  Therefore, aphakia is to be considered.  
However, there is no indication from the October 2002 VA 
examiner that either of the veteran's eyes were aphakic; 
indeed, the examiner noted a posterior chamber intraocular 
lens in each eye.  

Moreover, when considering impairment of vision, the findings 
of the October 2002 VA eye examination do not show that 
corrected visual acuity was of such severity, pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6079, as to warrant a 
compensable disability rating.  Corrected visual acuity was 
20/25 at distance bilaterally and 20/30 at near bilaterally, 
which does not warrant a compensable rating under the rating 
criteria. 

The diagnostic criteria pertinent to diseases of the eye (38 
C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035) do not 
specifically set forth rating criteria pertinent to macular 
edema.  The severity of macular edema can be ascertained, 
however, as analogous to impairment of central visual acuity 
(Diagnostic Codes 6061 through 6079); see 38 C.F.R. § 4.20 
(2005), which as discussed above results in a noncompensable 
rating.  

In short, separate disability ratings may not be assigned 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the veteran's 
diabetes mellitus by applying the schedular criteria.  As has 
been discussed in the law and regulations section above, in 
order for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These 
criteria are conjunctive; all three elements must be met.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

The Board additionally notes that, unlike the criteria for a 
20 percent rating, use of an oral hypoglycemic agent is not 
interchangeable with use of insulin for a 40 percent 
disability rating.

A January 2000 private treatment record indicates "insulin" 
as one of the veteran's current medications.  However, at the 
time of the October 2002 VA examination, only oral 
hypoglycemic agents were listed as current medications.  That 
the veteran is not currently taking insulin is confirmed by 
the May 2003 VA examiner who indicated that "there is ample 
evidence the veteran's hyperglycemia is well controlled with 
just oral sulfonureas."  Accordingly, the Board concludes 
from the evidence of record that the veteran is not currently 
using insulin, and a 40 percent disability rating is not 
warranted on this basis alone.

The veteran indicated during the October 2002 VA examination 
that he tried to adhere to a diabetic diet.  In any event, 
dietary restrictions are contemplated in the currently 
assigned 20 percent rating.

Finally, there is no evidence of record of any activity 
restrictions due to his service-connected diabetes.  The 
October 2002 VA examiner did not indicate that the veteran 
required any activity restrictions to control his diabetes, 
and there is no evidence of activity restriction due to 
service-connected diabetes in the other evidence of record.  
The veteran indicated that he was easily fatigued, but that 
has been attributed to his coronary artery disease, not to 
his service-connected diabetes.  There is no competent 
medical evidence to the contrary.  The medical records are 
thus absent for restriction of activity due to service-
connected type II diabetes mellitus, and the criteria for a 
40 percent disability rating are also not met or approximated 
for that reason.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent) and the veteran 
does not appear to so contend.

Fenderson considerations

As alluded to above, in Fenderson, supra, the Court discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected type II diabetes mellitus has changed significantly 
since the effective date of service connection, May 8, 2001. 
Based on the record, the Board finds that a noncompensable 
disability rating is properly assigned for the entire appeal 
period.  

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected type II 
diabetes mellitus results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard, supra.  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this matter with the 
RO.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for type II 
diabetes mellitus under Diagnostic Code 7913. 

2.  Entitlement to service connection for coronary artery 
disease, including claimed as secondary to service-connected 
type II diabetes mellitus.

The veteran seeks entitlement to service connection for 
coronary artery disease.  He contends that his heart disease 
is secondary his service-connected diabetes.  For the sake of 
completeness, the Board will address the claim on both a 
direct and secondary basis.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of coronary artery disease.  
Hickson element (1), current disability, has therefore been 
met for the claim.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that heart disease existed in service.  Of 
record are examination reports completed in August 1957, 
December 1962, September 1963, September 1967, May 1973, 
September 1975 and October 1978 that show no complaint 
pertaining to, or diagnosis, of a heart problem.  In reports 
of medical history, the veteran specifically checked the box 
for "no" when asked if he had any palpitation or pounding 
heart.

With respect to in-service injury, there is no report in the 
service medical records of a heart injury in service, and the 
veteran does not appear to contend that any such injury 
occurred.  

Accordingly, Hickson element (2) has not been met, and the 
claim fails on that basis alone.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed coronary artery disease 
directly to his military service, and none otherwise appears 
of record.  In the absence of an in-service diagnosis of 
heart disease, a medical nexus opinion would seem to be an 
impossibility.  Cf. Charles, supra.

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's current 
coronary artery disease is not related to his military 
service.  Accordingly, Hickson element (3), medical nexus, 
has also not been satisfied, and the claim also fails on that 
basis.

Secondary service connection 

The veteran has contended more strongly that his coronary 
artery disease is due to his service-connected type II 
diabetes mellitus.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with coronary 
artery disease.  Wallin element (1) is accordingly satisfied 
for the claim.  With respect to Wallin element (2), service-
connected disability, the veteran is service-connected for 
type II diabetes mellitus.  Wallin element (2) is accordingly 
satisfied.  [The veteran is also service connected for 
bilateral hearing loss and right otitis media; however, he 
does not appears to contend that his heart disease is related 
to either, and the medical reports certainly do not suggest 
any such relationship.]

With respect to crucial Wallin element (3), for reasons 
expressed immediately below the Board finds that the 
competent medical evidence in this case shows that there does 
not exist a contributory relationship between the service-
connected diabetes mellitus and the veteran's coronary artery 
disease.

A May 2003 VA examiner specifically opined that the veteran's 
coronary artery disease was not related to the veteran's type 
II diabetes mellitus.  The examiner reviewed the veteran's 
claims folder and stated it was "not possible that the 
veteran was an undiagnosed diabetic for many years causing 
secondary heart disease.  It is overwhelmingly apparent that 
the veteran's 75 pack/year smoking history, years of alcohol 
abuse, and uncontrolled hyperlipidemia are the cause of his 
coronary artery disease."  

In support of his claim, the veteran points to a statement by 
the October 2002 VA examiner, who indicated that the 
veteran's coronary artery disease was "at least as likely as 
not related to his diabetes."  For reasons explained 
immediately below, the Board assigns little weight of 
probative value to that opinion.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The October 2002 VA examiner gave no cogent explanation for 
her opinion and failed to relate her opinion to the veteran's 
specific medical history and circumstances.  The examiner 
pointed to two elevated lipid readings in 1993 and 1997 and 
states that these findings raise "the concern that these 
medical conditions were abnormal and were contributory to the 
[veteran's] subsequent development of cardiac problems."  As 
noted elsewhere in the medical records, including in the May 
2003 medical opinion discussed immediately below, 
hyperlipidemia was evidently a factor in the development of 
heart disease.  However, the October 2002 VA examiner's 
statement manifestly does not address the matter of whether 
the service-connected diabetes (which was initially diagnosed 
in 2001) caused or aggravated the heart condition (which was 
initially diagnosed in 1997).  

In short, the October 2002 opinion is conclusory, lacking 
persuasive reasoning and did not take into account all of the 
pertinent evidence of record.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].

On the other hand, the VA physician's opinion given in May 
2003 is based on a thorough review of the claims folder and 
gives detailed reasons as to why the veteran's coronary 
artery disease is not a result of his service-connected 
diabetes mellitus.  The May 2003 examiner points to the 
veteran's history of smoking since age 12, prior alcohol 
abuse and uncontrolled hyperlipidemia as the cause of his 
current coronary artery disease. 

More importantly, the May 2003 VA examiner gives specific 
details as to why the October 2002 VA examiner's opinion is 
implausible.  First, the May 2003 examiner notes the prior 
elevated glucose readings of record did not meet the standard 
for hyperglycemia prior to the initial diagnosis in 2001.  
The May 2003 examiner then went on to say that the October 
2002 VA examiner's theory that the veteran had undiagnosed 
diabetes for years which led to his heart disease was 
implausible: 
"The veteran has no evidence of any secondary microvascular 
conditions from long term diabetes, which is the predominant 
complication when compared with macrovascular diseases such 
as coronary artery disease.  The veteran has no diabetic 
retinopathy, neuropathy, or nephropathy which would have been 
in evidence long before heart disease would have developed as 
a secondary condition.  There is ample evidence the veteran's 
hyperglycemia is well-controlled with just oral sulfonureas, 
while control of his hyperlipidemia and smoking cessation 
remain problematic."  

The May 2003 VA examiner reviewed the veteran's claims 
folder, gave specific reasons that the veteran's heart 
disease was not related to the service-connected diabetes 
mellitus and offered a cogent explanation as to why the 
October 2002 opinion was not scientifically sound.  The 
October 2002 VA examiner failed to discuss the effects of 
decades of smoking and use of alcohol in relation to the 
veteran's current heart disease, and did not explain why 
heart disease would appear before such things as retinopathy, 
neuropathy, etc.  The Board therefore affords greater 
probative value to the May 2003 VA examiner's opinion.

To the extent that the veteran himself is attempting to 
provide a nexus between his coronary artery disease and his 
service-connected type II diabetes mellitus, his statements 
are not probative of a nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

For these reasons, Wallin element (3), medical nexus 
evidence, has not been satisfied, and the secondary service 
connection fails on that basis. 

Conclusion

In summary, in regards to the veteran's service connection 
claim for his coronary artery disease, Hickson elements (2) 
and (3) have not been met with regards to direct service 
connection and Wallin element (3) has not been met with 
regards to secondary service connection.  For the reasons and 
bases which have been expressed above, the preponderance of 
the evidence is against this claim, contrary to the 
assertions made by the veteran's representative.  The benefit 
sought on appeal is accordingly denied.

3.  Entitlement to service connection for residuals of 
hepatitis A.

Analysis

The veteran is seeking service connection for residuals of 
hepatitis A.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), there is no evidence of 
any current residuals of hepatitis A.  The January 2002 VA 
examiner specifically found the veteran had "no current 
symptoms" of hepatitis A, and the diagnosis was "history of 
hepatitis A without sequelae or residuals."  The veteran has 
been accorded ample opportunity to present medical evidence 
in support of his claim; he has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran believes that residuals of 
hepatitis A exist, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered in support of the veteran's claim by him are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

In the absence of any diagnosed residuals of Hepatitis A, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist]. The 
veteran's claim fails on this basis alone.
For the sake of completeness the Board will address the 
remaining two elements.

Turning to Hickson element (2), in-service disease or injury, 
review of the veteran's service medical records show a 
diagnosis of infectious hepatitis in February 1962.  
Accordingly, Hickson element (2) has been met.

Finally, with respect to Hickson element (3), no medical 
nexus opinion is of record.  It is obvious that in the 
absence of a current disability, a medical nexus opinion 
would be an impossibility.  Cf. Charles, supra.  As noted 
above, the veteran is not competent to offer a medical 
opinion attributing a disability to service.  
See Espiritu, supra; see also Voerth, supra.  Therefore, 
Hickson element (3), medical nexus, is also not met for the 
hepatitis A claim.

Conclusion

In summary, in regards to the veteran's service connection 
claim for residuals of hepatitis A, Hickson elements (1) and 
(3) have not been met.  For the reasons and bases which have 
been expressed above, the preponderance of the evidence is 
against this claim, contrary to the assertions made by the 
veteran's representative.  The benefit sought on appeal is 
accordingly denied.

4.  Entitlement to service connection for a prostate 
condition.

Analysis

The veteran is seeking service connection for a prostate 
condition.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), current disability, 
there is evidence of benign prostate hypertrophy with 
dysuria.  Accordingly, Hickson element (1) has been arguably 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the medical evidence does not establish that prostate 
disease existed in service.  Of record are examination 
reports completed in August 1957, December 1962, September 
1963, September 1967, May 1973, September 1975 and October 
1978 that show no complaints consistent with, or diagnosis 
of, a prostate problem.  Moreover, there is no report in the 
service medical records of a prostate injury in service, and 
the veteran does not appear to contend that any such injury 
occurred.  

Accordingly, Hickson element (2) has not been met, and the 
claim fails on that basis alone.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed prostate condition directly 
to his military service, and none otherwise appears of 
record.  
In the absence of an in-service diagnosis of a prostate 
condition, a medical nexus opinion would seem to be an 
impossibility.  Cf. Charles, supra.

Conclusion

In summary, in regards to the veteran's service connection 
claim for a prostate condition, Hickson elements (2) and (3) 
have not been met.  For the reasons and bases which have been 
expressed above, the preponderance of the evidence is against 
this claim, contrary to the assertions made by the veteran's 
representative.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to an increased disability rating for service-
connected type II diabetes mellitus is denied.

Entitlement to service connection for residuals of hepatitis 
A is denied.

Entitlement to service connection for a prostate condition is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


